EXHIBIT 99.2 CLEAN TRANSPORTATION GROUP, INC. NOTES TO UNAUDITED CONDENSED PRO FORMA FINANCIAL STATEMENTS DECEMBER 31, 2010 On May 30, 2011, Clean Transportation Group, Inc. (the “Company”) closed on the transactions described in a Definitive Agreement dated May 13, 2011 (the “Agreement”).Under the terms of the Agreement, the Company agreed to acquire 100% of the issued and outstanding shares of Engine Clean Solutions, Inc. (“Engine Clean”) in exchange for 2,500,000 shares of common stock of the Company and $500,000 cash, $300,000 of which is to be used to satisfy obligations of Engine Clean. The $500,000 is in the form of a note payable as of the date of closing. A shareholder also agreed to contribute back to the Company a total of 7,657,535 shares of the Company’s common stock. This transfer ownership transaction resulted in Engine Clean becoming a wholly-owned subsidiary of the Company. The following unaudited pro forma condensed balance sheet as of December 31, 2010 and the unaudited pro forma statement of operations for the year ended December 31, 2010 are derived from the historical financial statements of the Company and Engine Clean and have been prepared to give effect to theacquisition of the Engine Clean as at December 31, 2010. The unaudited pro forma financial statements are presented as if the closing of Agreement had occurred as of December 31, 2010. The following unaudited pro forma financial statements have been prepared for illustrative purposes only and do not purport to reflect the results the combined company may achieve in future periods or the historical results that would have been obtained. These unaudited pro forma financial statements, including the notes hereto, should be read in conjunction with (i) the historical financial statements for the Company and (ii) the historical financial statements of Engine Clean. PRO FORMA ADJUSTMENTS NOTE 1. These unaudited pro forma combined financial statements reflect the following pro forma adjustments: (a) To record the acquisition of the shares of Engine Clean in exchange for 2,500,000 shares of the Company valued at $0.50 per share and a note payable of $500,000, $300,000 of which is to be used to satisfy obligations of Engine Clean with $14,917 of related party debt forgiveness. As of December 31, 2010, the Company has not identified any assets requiring fair value adjustment. Goodwill has been determined to be the total of the purchase price of $1,750,000 less the $300,000 used to satisfy debt obligations of Engine Clean, together with the deficit equity in Engine Clean at December 31, 2010 in the amount of $124,818. (b) To record the satisfaction of certain related party obligations of the Company totaling $142,217 in exchange for 284,434 shares of the Company’s common stock. (c) To record the contribution of 7,657,535 shares of the Company’s common stock back to the Company. Clean Transportation Group Inc. and Engine Clean Solutions, Inc. Unaudited Condensed Combining Proforma Balance Sheet December 31, 2010 Clean Engine Clean Transportation Solutions Proforma Consolidated Group Inc. Inc. Adjustments Proforma ASSETS Current Assets: Cash and cash equivalents $ $ $ Accounts receivable - Inventories - Prepaid expenses Total current assets Deposits - Goodwill (a) Equipment, net 41 41 Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ $ $ ) (b) $ Loan interest payable ) (a) - Income taxes payable Loans payable ) (a) - Note payable (a) Due to related parties ) (b) - Total Current Liabilities TotalLiabilities Stockholder's Equity (Deficit): Common stock (a) (b) ) (c) Additional paid-in capital (a) (b) (c) Accumulated deficit ) ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ See notes to unaudited condensed proforma financial statements. - 1 - Clean Transportation Group Inc. and Engine Clean Solutions, Inc. Unaudited Condensed Combining Proforma Statement of Operations For the Year EndedDecember 31, 2010 Clean Engine Clean Transportation Solutions Proforma Consolidated Group Inc. Inc. Adjustments Proforma Sales $ - $ $ - $ Cost of sales - Gross profit - - Operating Expenses Selling, general and administrative - Interest expense - Net income before income taxes ) - Provision for income taxes - ) - ) Net Loss $ ) $ $ - $ ) Net loss per common share - basic and diluted $ ) $ $ ) Weighted average of common shares - basic and diluted See notes to unaudited condensed proforma financial statements. - 3 - CLEAN TRANSPORTATION GROUP, INC. NOTES TO UNAUDITED PRO FORMA FINANCIAL STATEMENTS MARCH 31, 2011 On May 30, 2011, Clean Transportation Group, Inc. (the “Company”) closed on the transactions described in a Definitive Agreement dated May 13, 2011 (the “Agreement ”).Under the terms of the Agreement, the Company agreed to acquire 100% of the issued and outstanding shares of Engine Clean Solutions, Inc. (“Engine Clean”) in exchange for 2,500,000 shares of common stock of the Company and $500,000 cash, $300,000 of which is to be used to satisfy obligations of EngineClean. The $500,000 is in the form of a note payable as of the date of closing. A shareholder also agreed to contribute back to the company a total of 7,657,535 shares of the Company's common stock. This transfer ownership transaction resulted in Engine Clean becoming a wholly-owned subsidiary of the Company. The following unaudited pro forma balance sheet as of March 31, 2011 and the unaudited pro forma statement of operations are derived from the historical financial statements of the Company and Engine Clean and have been prepared to give effect to theacquisition of the Engine Clean shares as at March 31, 2011. The unaudited pro forma balance sheet is presented as if the closing of Agreement had occurred as of March 31, 2011. The unaudited pro forma condensed combined statement of operations is presented as if the closing of the Agreement had occurred on March 31, 2011. The following unaudited pro forma financial statements have been prepared for illustrative purposes only and do not purport to reflect the results the combined company may achieve in future periods or the historical results that would have been obtained. These unaudited pro forma financial statements, including the notes hereto, should be read in conjunction with (i) the historical financial statements for the Company and (ii) the historical financial statements of Engine Clean. PRO FORMA ADJUSTMENTS NOTE 1. These unaudited pro forma combined financial statements reflect the following pro forma adjustments: (a). To record the acquisition of the shares of Engine Clean in exchange for 2,500,000 shares of the Companyvalued at $0.50 per share and a note payable of $500,000, $300,000 of which is to be used to satisfy obligations of Engine Clean with $6,080 of related party debt forgiveness. As of March 31, 2011, the Company has not identified any assets requiring fair value adjustment. Goodwill has been determined to be the total of the purchase price of $1,750,000 less the $300,000 used to satisfy debt obligations of Engine Clean, together with the deficit equity in Engine Clean of March 31, 2011 in the amount of $136,107. (b). To record the satisfaction of certain related party obligations of the Company totaling $142,217 in exchange for 284,434 shares of the Company's common stock. (c). To record repurchase at par value and cancellation of 7,657,535 shares of common stock of the Company. - 4 - Clean Transportation Group Inc. and Engine Clean Solutions, Inc. Unaudited Condensed Combining Proforma Balance Sheet March 31, 2011 Clean Engine Clean Transportation Solutions, Proforma Combined Group Inc. Inc. Adjustments Proforma ASSETS Current Assets: Cash and cash equivalents $ $ $ Accounts receivable - Inventories - Prepaid expenses Total Current Assets Deposits - Goodwill - - (a) Equipment, net - - - Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ $ $ ) (b) $ Loan interest payable - ) - Income taxes payable - Loans payable - ) - Note payable - - (a) Due to related parties - ) (b) Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit): Common stock (a) (b) ) (c) Additional paid-in capital (a) (b) (c) Accumulated deficit ) ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ See notes to unaudited condensed proforma financial statements. - 5 - Clean Transportation Group Inc. and Engine Clean Solutions, Inc. Unaudited Condensed Combining Proforma Statement of Operations For the Three Months EndedMarch 31, 2011 Clean Engine Clean Transportation Solutions Proforma Combined Group Inc. Inc. Adjustments Proforma Sales $ - $ $ $ Cost of sales Gross profit - Operating Expenses Selling, general and administrative Interest expense Net income (loss) before income taxes ) ) ) Provision fo r(benefit) income taxes - - Net Loss $ ) $ ) $ $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average of common shares - basic and diluted See notes to unaudited condensed proforma financial statements. - 6 -
